Sognier, Judge.
Appellants filed suit against appellee Saxe and others to recover medical expenses and the cost of automobile repairs allegedly resulting from the defendants’ negligence. Appellants’ motion for a default judgment against Saxe was granted due to his failure to appear for trial. A jury trial was then held to determine damages and the jury returned a verdict for Saxe. Appellants’ motion for a new trial on the general grounds was denied, and they appeal.
*42Decided September 19, 1983.
Dana A. Azar, Louis T. Isaf, for appellants.
Allie S. Edwards, Bruce H. Beerman, Harry A. Sneed, for appellees.
No transcript of the trial has been filed in this court and the trial court’s order denying appellants’ motion for a new trial is not erroneous as a matter of law. Hence, we must affirm the trial court’s judgment. McAllister v. City of Jonesboro, 242 Ga. 95 (249 SE2d 565) (1978). See also Fredd v. Randolph, 144 Ga. App. 756 (242 SE2d 301) (1978).

Judgment affirmed.


Quillian, P. J., and Pope, J, concur.